Citation Nr: 1105580	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  10-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip condition, 
to include as secondary to service-connected left leg varicose 
veins.  

2.  Entitlement to service connection for bilateral knee 
condition, to include as secondary to service-connected left leg 
varicose veins.  

3.  Entitlement to service connection for right ankle condition, 
to include as secondary to service-connected left leg varicose 
veins.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from June 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for a right hip condition, 
bilateral knee condition, and right ankle condition, including as 
secondary to service-connected left leg varicose veins.  

In January 2010, the Veteran revoked his power of attorney, to 
the American Legion.  The Veteran now remains unrepresented in 
this matter.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right hip condition did not occur during military service 
or for many years thereafter; nor is it caused or aggravated by 
service-connected left leg varicose veins.  

2.  Bilateral knee condition did not occur during military 
service or for many years thereafter; nor is it caused or 
aggravated by service-connected left leg varicose veins.  

3.  A right ankle condition did not occur during military service 
or for many years thereafter; nor is it caused or aggravated by 
service-connected left leg varicose veins.  


CONCLUSIONS OF LAW

1.  A right hip condition is not due to or the result of active 
service and is not caused or aggravated by service-connected left 
leg varicose veins.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).  

2.  Bilateral knee condition is not due to or the result of 
active service and is not caused or aggravated by service-
connected left leg varicose veins.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2010).  

3.  A right ankle condition is not due to or the result of active 
service and is not caused or aggravated by service-connected left 
leg varicose veins.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claims of service connection for a right hip, bilateral 
knee, and right ankle conditions, to include as secondary to 
service-connected left leg varicose veins, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
April 2009.  The letter fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  It 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  With that letter, the RO effectively satisfied the 
notice requirements with respect to the issues on appeal.  Under 
these circumstances, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
RO associated the Veteran's service treatment and VA treatment 
records with the claims file.  No outstanding evidence has been 
identified.

The Veteran underwent an April 2009 VA examination for the 
purpose of ascertaining whether the Veteran has right hip, 
bilateral knee, and/or right ankle conditions secondary to the 
service-connected left leg varicose veins.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2009 VA 
examination is more than adequate, as it is predicated on a full 
reading of the Veteran's VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include any earlier VA examination reports, and the 
statements of the Veteran, and provides a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Additionally, the Veteran was provided an opportunity to set 
forth his contentions at a hearing.  He declined the opportunity.  

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran claims that he warrants service connection  for right 
hip, bilateral knee, and right ankle conditions caused by his 
service-connected left leg varicose veins.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b).  Further, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Under the current version of 38 C.F.R. § 3.310, VA will 
not concede such aggravation unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation and by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The RO will determine 
the baseline and current levels of severity under the Schedule 
for Rating Disabilities (rating schedule) and determine the 
extent of aggravation by deducting the baseline level of severity 
as well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or 
diagnosis for right hip, bilateral knee, or right ankle 
conditions.  Indeed, the Veteran reports that his hip, knee, and 
ankle conditions had their onset in 2005, which is nearly 50 
years post-service.  See Report of VA examination dated in 
September 2009.  There is also no evidence establishing an 
etiological link between the Veteran's active service and any 
right hip, bilateral knee, and/or right ankle condition.   
Entitlement to service connection for right hip, bilateral knee, 
or right ankle conditions on a direct basis (38 C.F.R. § 3.303) 
or presumptive basis (38 C.F.R. §§ 3.307, 3.309) is therefore not 
warranted.  

The Veteran does not argue the contrary.  Rather, as specified in 
his March 2009 claim, he asserts that he has right hip, bilateral 
knee, and right ankle conditions are due to his service-connected 
left leg varicose veins.  

In September 2009, the Veteran underwent VA examination.  He 
related that he has had right hip, bilateral knee, and right 
ankle pain since 2005.  He indicated that there was pain in these 
areas on a constant basis , exacerbated during cold and raining 
days.  He stated that his right hip and right ankle pain also 
occurred after ambulation.  He asserted that all of this pain was 
caused by his service-connected left leg varicose veins.  The 
claims folder was reviewed.  X-rays were performed in April 2009, 
and associated with the September 2009 VA examination.  Based on 
the X-ray studies, physical examination, and personal interview, 
the Veteran was diagnosed as having degenerative joint disease of 
the right hip, degenerative joint disease of the knees, and a 
right calcaneal spur and Achilles tendinopathy.  The examiner 
opined that the current claimed right hip, bilateral knee and 
right ankle conditions, to include degenerative joint disease, 
were not caused by or a result of his service-connected left leg 
varicose veins.  The examiner stated that the right hip, 
bilateral knee, and right ankle disorders were secondary to the 
aging process, to include degenerative joint disease.  Also, he 
stated that there was no relation between varicose veins and 
degenerative joint disease conditions.   

Based on the evidence of record, the claims for right hip, 
bilateral knee, and right ankle conditions, secondary to the 
Veteran's service connected left leg varicose veins, must fail.  
As detailed above, in order to establish service connection for a 
claimed disability on a secondary basis, there must be: (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) evidence of a nexus between the service-
connected disease or injury and the current disability.  See 
Wallin, supra.  

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
degenerative joint disease of the right hip, bilateral knees, and 
right ankle.  With respect to Wallin element (2), it is 
undisputed that the Veteran is currently service-connected for 
left leg varicose veins.  

Turning to crucial Wallin element (3), the September 2009 VA 
examiner addressed the issue of medical nexus.  Specifically, he 
indicated that the Veteran had degenerative joint disease of the 
right hip, bilateral knees, and right ankle, all as a result of 
the aging process.  He also made it clear that these conditions 
were not secondary to his service-connected left leg varicose 
veins.  He also indicated that there was no relationship between 
varicose veins and degenerative joint disease.  

In rendering a decision on appeal, the Board must also analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that he noticed/observed/experienced right 
hip, bilateral knee, and right ankle degenerative joint disease 
after his service-connected left leg varicose veins started, the 
Board must still weigh his lay statements against the medical 
evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his disorders of the hip, 
knees, and ankle.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  Because degenerative joint disease, 
calcaneal spurs, and Achilles tendinopathy are not diagnosed by 
unique and readily identifiable features, it does not involve a 
simple identification that a layperson is competent to make.  
Therefore, the Veteran's unsubstantiated statements regarding the 
claimed etiology of his degenerative joint disease of the right 
hip and knees and calcaneal spur and Achilles tendinopathy of the 
right ankle are found to lack competency.

The Veteran's lay opinion is also is also outweighed by the VA 
September 2009 professional opinion.  That examination included a 
physical examination of the Veteran, a review of the record, and 
provided a rationale for the negative findings.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).  Clearly, the medical opinion of a physician 
outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion reached).  

Thus, as a nexus between the Veteran's claimed right hip, 
bilateral knees, and right ankle conditions and his service-
connected left leg varicose veins has not been established, 
either through medical evidence or his statements, Wallin element 
(3), medical nexus, has not been satisfied, and the claims fail 
on this basis.  

For the foregoing reasons, the claims for service connection for 
right hip, bilateral knees, and right ankle conditions must be 
denied.  In arriving at the decision to deny these claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

Service connection for a right hip condition, to include as 
secondary to service-connected left leg varicose veins, is 
denied.  

Service connection for bilateral knee condition, to include as 
secondary to service-connected left leg varicose veins, is 
denied.  

Service connection for right ankle condition, to include as 
secondary to service-connected left leg varicose veins, is 
denied.  





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


